[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 20, 2005
                              No. 04-15214                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 04-00030-CR-F-N-2

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                   versus

DONNELL NORWOOD,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________

                              (July 20, 2005)

Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

     Donnell Norwood appeals his conviction for one count of possession with
intent to distribute cocaine hydrochloride, in violation of 21 U.S.C. § 841(a)(1).

Norwood argues that the evidence was insufficient to support his conviction, and

that the district court erred when it denied his motions for a judgment of acquittal

and a new trial. We conclude that the government presented more than enough

evidence to prove the elements of count 21 U.S.C. § 841(a)(1), and therefore

affirm Norwood’s conviction.

         When reviewing sufficiency of the evidence claims, we will consider de

novo “the evidence in the light most favorable to the government, accepting all

reasonable inferences which support the verdict, and affirm the conviction if a

reasonable trier of fact could conclude that the evidence establishes guilt beyond a

reasonable doubt.” United States v. Andrews, 953 F.2d 1312, 1318 (11th Cir.

1992).

         “In order to convict a defendant for possession of cocaine with intent to

distribute in violation of 21 U.S.C. § 841(a)(1), a jury must find first that the

defendant possessed the controlled substance knowingly and wilfully, and second

that he possessed the substance with the intent to distribute it.” United States v.

Anderson, 289 F.3d 1321, 1325 (11th Cir. 2002). Norwood was a passenger in a

vehicle pulled over by a state trooper, who, when conducting a search incident to

arresting the driver, discovered two large travel bags containing cocaine and a



                                            2
number of counterfeit bills. In part, the government produced the following

evidence: (1) one of the bags containing cocaine had an identification tag bearing

Norwood’s name; (2) testimony by the trooper that Norwood acknowledged that

the bag was his and seemed nervous; (3) testimony by a government agent that the

drug packaging and quantity were consistent with those intended for distribution;

and (4) hotel and air travel receipts, along with a government agent’s testimony

that Norwood’s travel behaviors (purchasing a one way ticket and two hotel rooms,

all in cash) was consistent with the traveling behaviors of drug couriers.

      We conclude that a reasonable trier of fact could find that this evidence

established beyond a reasonable doubt that Norwood both possessed and intended

to distribute cocaine. Because we conclude that the evidence was sufficient to

support Norwood’s conviction, his argument that the district court erred when it

denied his motion for a judgment of acquittal is without merit. See United States v.

Bowman, 302 F.3d 1228, 1237 (11th Cir. 2002) (holding that if evidence was

sufficient to support the conviction, then the motion for acquittal was properly

denied). Norwood further argues that the district court erred by denying his

motion for a new trial. We find that this claim is without merit because Norwood

cites to no newly discovered evidence, he simply reasserts his sufficiency of the

evidence argument.



                                          3
Accordingly, we affirm.1

AFFIRMED.




1
      Norwood’s request for oral argument is denied.

                                      4